       Case 2:12-cr-00032-WFN           ECF No. 142        filed 05/24/21      PageID.523 Page 1 of 3
 PROB 12C                                                                              Report Date: May 21, 2021
(6/16)

                                      United States District Court                                    FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                            May 24, 2021
                                       Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jonathon Christopher Stout              Case Number: 0980 2:12CR00032-WFN-1
 Address of Offender:                                 Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: January 24, 2013
 Original Offense:       Conspiracy to Distribute 500 Grams or More of a Mixture or Substance Containing a
                         Detectable Amount of Methamphetamine, 21 U.S.C. §§ 841(a)(1) and 846
 Original Sentence:      Prison - 120 months;              Type of Supervision: Supervised Release
                         TSR - 96 months
 Asst. U.S. Attorney:    Stephanie A. Van Marter           Date Supervision Commenced: August 3, 2020
 Defense Attorney:       Federal Public Defender           Date Supervision Expires: August 2, 2028


                                         PETITIONING THE COURT

To issue a SUMMONS and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 5/13/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


 Violation Number       Nature of Noncompliance

            4           Mandatory Condition #3: The defendant shall refrain from any unlawful use of a
                        controlled substance. The defendant shall submit to one drug test within 15 days of release
                        from imprisonment and at least two periodic drug tests thereafter, as directed by the
                        probation officer.

                        Supporting Evidence: It is alleged that Mr. Stout violated the above-stated condition of
                        supervision by consuming methamphetamine, an illegal controlled substance, on or about
                        May 10, 2021. Mr. Stout denied use and the sample was sent to Alere for confirmation. On
                        May 20, 2021, the sample was returned as positive for methamphetamine. When addressing
                        this positive sample with Mr. Stout, he adamantly denied using controlled substances.

                        On August 4, 2020, Mr. Stout signed his judgment indicating he understood all conditions
                        ordered by the Court. Specifically, Mr. Stout was made aware by his officer that he must
                        refrain from the use of illegal controlled substances.
     Case 2:12-cr-00032-WFN            ECF No. 142        filed 05/24/21       PageID.524 Page 2 of 3
Prob12C
Re: Stout, Jonathon Christopher
May 21, 2021
Page 2

 Violation Number      Nature of Noncompliance

          5            Mandatory Condition #3: The defendant shall refrain from any unlawful use of a
                       controlled substance. The defendant shall submit to one drug test within 15 days of release
                       from imprisonment and at least two periodic drug tests thereafter, as directed by the
                       probation officer.

                       Supporting Evidence: It is alleged that Mr. Stout violated the above-stated condition of
                       supervision by consuming methamphetamine, an illegal controlled substance, on or about
                       May 14, 2021. Mr. Stout denied use and the sample was sent to Alere for confirmation.
                       The results of this urine sample are currently pending.

                       On August 4, 2020, Mr. Stout signed his judgment indicating he understood all conditions
                       ordered by the Court. Specifically, Mr. Stout was made aware by his officer that he must
                       refrain from the use of illegal controlled substances.


 Violation Number      Nature of Noncompliance

          6            Mandatory Condition # 4: The defendant shall refrain from any unlawful use of a
                       controlled substance. The defendant shall submit to one drug test within 15 days of release
                       from imprisonment and at least two periodic drug tests thereafter, as directed by the
                       probation officer.

                       Supporting Evidence: It is alleged that Mr. Stout violated the above-stated condition of
                       supervision by consuming methamphetamine, an illegal controlled substance, on or about
                       May 18, 2021. On May 20, 2021, Mr. Stout provided a urine sample at the U.S. Probation
                       Office. The sample resulted in a positive test for methamphetamine. When addressing this
                       with Mr. Stout, he verbally admitted to use and signed an admission form admitting
                       methamphetamine consumption to the undersigned officer on or about May 18, 2021.

                       On August 4, 2020, Mr. Stout signed his judgment indicating he understood all conditions
                       ordered by the Court. Specifically, Mr. Stout was made aware by his officer that he must
                       refrain from the use of illegal controlled substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a
SUMMONS requiring the offender to appear to answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:       May 21, 2021
                                                                              s/Mark E. Hedge
                                                                              Mark E. Hedge
                                                                              U.S. Probation Officer
Case 2:12-cr-00032-WFN   ECF No. 142   filed 05/24/21   PageID.525 Page 3 of 3
